Citation Nr: 1421334	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  09-02 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a right ankle condition, to include as secondary to a left knee disability.

2.  Entitlement to service connection for plantar fasciitis, to include as secondary to a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Donahue, Counsel 



INTRODUCTION

The Veteran served on active duty from November 1993 to April 1994.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) regional office (RO) located in Milwaukee, Wisconsin.

The issue of entitlement to service connection for a right ankle disorder was reopened by the Board in February 2012, and both issues were remanded for duty to assist notice.  A letter dated in March 2012 satisfied the February 2012 Board remand orders.  


FINDINGS OF FACT

1.  The preponderance of the evidence does not show that the Veteran has a chronic right ankle disorder.

2.  The preponderance of the evidence shows that the Veteran's plantar fasciitis was not present in service or until many years thereafter and is not related to service or to an incident of service origin, including to his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right ankle disorder, to include as secondary to service-connected left knee disability, have not been met.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).

2.  The criteria for service connection for plantar fasciitis, to include as secondary to service-connected left knee disability, have not been met.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The duty to notify was satisfied prior to the initial RO decision by a letter sent to the Veteran in July 2006 and March 2012 that informed him of his and VA's duty for obtaining evidence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The letters also provided notice of information and evidence is needed to establish disability ratings and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist a Veteran in the development of a claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains service treatment records (STRs), VA treatment records, private treatment records, and Social Security Administration (SSA) disability records.  The Veteran underwent a VA examination in October 2007.  Findings from the VA examiner's report are adequate for the purposes of deciding the claims on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  As such, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims and no further assistance to develop evidence is required.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Service connection will also be presumed for certain chronic diseases, including hypertension, if manifest to a compensable degree within one year after discharge from service.  See 38 C.F.R. §§ 3.307, 3.309 (2013).  Service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

The STRs do not show any treatment for or diagnosis of a right ankle disorder or plantar fasciitis, and there was no treatment or diagnosis within a year of service.  However, an October 1993 enlistment examination does note a diagnosis of mild pes planus.  

The Veteran asserts he has a right ankle disorder due to a fall caused by his service-connected left knee disability.  In a June 1999 letter, the Veteran reported he was seen twice in the emergency department due to falls caused by his left knee giving out.  He stated that during a May 1999 fall and evaluation he incurred a severe right ankle sprain.  

Post service treatment records include a January 1998 letter and March 1998 VA progress note indicating Veteran complained of left foot pain.  An April 1998 VA progress note included a diagnosis of plantar fasciitis.  A VA progress note dated in July 1999 included a diagnosis of right ankle sprain.  A July 1999 x-ray report of the right foot and ankle showed some minor soft tissue swelling by the lateral malleolus.  

During an October 2007 VA examination, the Veteran reported he sprained his right ankle in 1999, sought treatment, and the symptoms resolved.  He reported he has no ongoing pain at the ankle related to this fall.  He is now experiencing pain at the right heel.  He described it at the bottom of the heel and that this has been present for some time.  Upon physical examination, the right ankle revealed full range of motion.  The examiner noted with dorsiflexion, tightness was present at the plantar aspect of the calcaneus.  The diagnosis was plantar fasciitis.  The examiner determined that the Veteran's plantar fasciitis is not related to his service-connected left knee disorder, as the Veteran has a history of pes planus, and it is more likely related to his pes planus. 

In a March 2010 VA progress note, the Veteran reported that last summer while walking his left knee gave out, causing him to slam his left foot in the ground in effort to catch his balance.  He reported he felt a pulling sensation on the bottom of his left arch.  Since that time, his left arch and heel have been painful.  He stated that he has been flatfooted all his life, but never previously experienced any problems.  Upon examination, the diagnosis was plantar fasciitis of the left foot.  

After review of the evidence, the Board finds service connection for a right ankle disorder is not warranted because there is no probative evidence of a current right ankle disability.  In this case, the medical evidence does not suggest the existence of any chronic right ankle disorder.  Although the evidence include a single finding of right ankle sprain, the diagnosis indicates that it is acute, and based on the lack of evidence of recurrent right ankle complaints, the Board finds the diagnosis is not probative evidence of a chronic right ankle disorder.  The most probative evidence as to whether the Veteran has a current right ankle disorder is the October 2007 VA examination, during which the Veteran denied any right ankle symptoms and the examiner did not indicate any current right ankle disorder.  The Board acknowledges that the Veteran has reported pain radiating into his ankle; however, the Veteran is already separately service connected for left and right lower extremity radiculopathy.  In this case, there is no evidence of any underlying disability of the ankle at any time during the pendency of this appeal as is required for service connection.  See McLain v. Nicholson, 21 Vet. App. 319 (2007).  In sum, the Board finds the Veteran does not currently have a current right ankle disorder, and, as such, service connection for a right ankle disorder is not warranted.

For his plantar fasciitis claim, the evidence clearly shows that the Veteran has a current diagnosis of plantar fasciitis.  As such, the critical question is whether plantar fasciitis was incurred in service or caused by service or service-connected disability.  Based on the evidence of record, the Board concludes that it was not.

Initially, the Board notes that the record includes no competent medical opinion establishing a direct nexus or medical relationship between the Veteran current plantar fasciitis disorder diagnosed post-service and events during the Veteran's active service and neither the Veteran nor his representative asserted such.

In this case, the Veteran is asserting secondary service-connection due to his service-connected left knee disability.  The Board finds the October 2007 VA examination report of significant probative value.  The report was based on a complete review of the claims file, including service treatment records, and post-service VA treatment records.  Further, a complete and thorough rationale is provided for the opinion rendered.  As noted, the examiner considered the Veteran's complaints; however, the examiner determined that, based on all the evidence, the most likely cause of the Veteran's plantar fasciitis was his nonservice-connected pes planus.  

The Board considered the March 2010 VA progress note in which the Veteran reported that since an injury caused by his service-connected left knee disorder, his left arch and heel have been painful.  Upon examination, the diagnosis was plantar fasciitis of the left foot.  However, this medical evidence does not contain a medical nexus opinion.  The VA doctor did not render a medical opinion and instead merely reported the appellant's assertion of symptomatology.  This negates the probative value because a bare transcription of a lay history is not transformed into competent medical evidence merely because the transcriber happens to be a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).

The Board has considered the Veteran's assertion that related his plantar fasciitis to his service-connected left knee disorder.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), considering the Veteran has a nonservice-connected foot condition in addition to his claimed foot disorder, the relationship between his plantar fasciitis and his military service falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1733 n. 4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  

Absent reliable lay or medical evidence indicating a current chronic right ankle disorder or evidence relating his claimed plantar fasciitis to service or service-connected disorder, the Board concludes that the claim of entitlement to service connection for plantar fasciitis must be denied.  The preponderance of the evidence is against the Veteran's claims and the doctrine of reasonable doubt is not applicable in the instant appeal.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); 38 C.F.R. § 3.102 (2013).


ORDER

Entitlement to service connection for a right ankle condition, to include as secondary to a left knee disability is denied.

Entitlement to service connection for plantar fasciitis, to include as secondary to a left knee disability is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


